IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL MELSON,                         §
                                        §   No. 228, 2019
       Petitioner Below,                §
       Appellant,                       §   Court Below–Family Court
                                        §   of the State of Delaware
       v.                               §
                                        §   File No. CS16-01800
KAREN STOKES,                           §   Petition No. 18-26992
                                        §
       Respondent Below,                §
       Appellee.                        §

                           Submitted: November 4, 2019
                           Decided: November 19, 2019

                                     ORDER

      It appears to the Court that, on October 8, 2019, the Chief Deputy Clerk issued

a notice, sent by certified mail, to the appellant, Michael Melson, to show cause why

his appeal should not be dismissed for his failure to file his opening brief and

appendix. The postal service attempted to deliver the notice but was unable to access

the delivery location. The notice was resent to Melson by first class mail. A timely

response to the notice to show cause was due on or before November 7, 2019.

Melson has not responded to the notice to show cause nor has he filed an opening

brief. Dismissal of the appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)
and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                       2